DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 7,583,551), hereinafter referred to as Klein in view of Cowles et al. (US 6,771,553), hereinafter referred to as Cowles and Bains et al. (US 2017/0169880), hereinafter referred to as Bains. 

Referring to claim 1, Klein teaches, as claimed, a method of controlling a power state of a memory device, the method comprising: entering a self-refresh mode in response to a self-refresh mode entry command (i.e.-entering s self-refresh mode of operation based on provided command, col. 3, lines 51-54), in which memory cell rows of the memory device are self-refreshed in the self-refresh mode (i.e.-memory arrays being self-refreshed, col. 5, lines 18-22); and transitioning from the low power mode to a self-refresh power down mode in response to a trigger signal, in which the memory cell rows of the memory device are continuously self-refreshed in the self-refresh power down mode (col. 7, lines 26-29 and 32-35), wherein the low power mode has lower power consumption than the self-refresh mode and the self-refresh power down mode, and the self-refresh power down mode has lower power consumption than the self-refresh mode (Note: the self-refresh operation is in a power saving mode which allows the memory system to remain in a low power state, col. 7, lines 11-15).
However, Klein does not teach transitioning from the self-refresh mode to a low power mode in response to a low power mode entry command, in which the memory cell rows of the memory device are continuously self-refreshed in the low power mode; and wherein the transitioning from the lower power mode to the self-refresh power down mode is configured such that the memory device exits the low power mode according to a self-refresh power exit latency time of the self-refresh power down mode.
	On the other hand, Cowles discloses low power auto-refresh circuit (col. 3, lines 9-11 and col. 5, lines 25-25) configured to execute a method step including transitioning from the self-refresh mode to a low power mode in response to a low power mode entry command (col. 4, lines 58-59), in which the memory cell rows of the memory device are continuously self-refreshed in the low power mode (col. 4, lines 64-66). Furthermore, Bains discloses a memory system comprised of a memory controller, wherein the memory controller is configured to issue a Self-Refresh command to enter into a Self-Refresh mode according to entry delay/latency time to self-refresh power down mode (page 1, ¶20, lines 3-5; page 2, ¶22, lines 10-14; and page 3, ¶49 and ¶50, lines 10-13).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Klein and incorporate the step of transitioning from the self-refresh mode to a low power mode in response to a low power mode entry command, in which the memory cell rows of the memory device are continuously self-refreshed in the low power mode, and wherein the transitioning from the lower power mode to the self-refresh power down mode is configured such that the memory device exits the low power mode according to a self-refresh power exit latency time of the self-refresh power down mode, as taught by Cowles and Bain. The motivation for doing so would have been to significantly reduce power consumption by DRAMs during an auto-refresh cycle, and to delay entry into Self-Refresh mode in order to complete ongoing/existing Refresh commands. 

As to claim 2, the modified Klein innately teaches the method of claim 1, further comprising: receiving the trigger signal through one of a plurality of pins of the memory device, to which signals used for operations of the memory device are applied (col. 3, lines 47-49 and 55-57). 
 
As to claim 3, the modified Klein in view of Cowles teaches the method of claim 1, further comprising: transitioning from the self-refresh mode to the self-refresh power down mode in response to a logic low of a clock enable signal (see Cowles, col. 4, lines 58-59); and transitioning from the self-refresh power down mode to the self-refresh mode in response to a logic high of the clock enable signal (see Cowles, col. 4, lines 56-58). 
 
As to claim 4, the modified Klein in view of Cowles teaches the method of claim 1, further comprising: automatically exiting the low power mode by a low power mode exit latency time before receiving a valid command (see Cowles, col. 6, lines 31-38). 
 
As to claim 5, the modified Klein teaches the method of claim 1, further comprising: exiting the low power mode in response to a low power mode exit command (col. 3, lines 51-54 and col. 6, lines 4-6). 
 
As to claim 6, the modified Klein innately teaches the method of claim 1, further comprising: exiting the self-refresh mode in response to a self-refresh exit command (col. 7, lines 63-64). 

Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Claim Objections 
Claims 7 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Response to Arguments
Applicant's arguments filed on 08/18/2022 have been fully considered but they are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726 and fax number (571) 270-2726. The examiner can normally be reached on Monday thru Thursday from 9 AM to 5 PM EST. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, HENRY TSAI, can be reached on (571) 272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Elias Mamo/Primary Examiner, Art Unit 2184